Alice Robie Resnick, J.
This case provides us with an opportunity to revisit our recent summary decision in State v. Westfall (1995), 71 Ohio St.3d 565, 645 N.E.2d 730.
The facts of that case, as set forth in the court of appeals’ opinion, indicate that Westfall pled no contest and was found guilty of two counts of involuntary manslaughter, two counts of negligent assault, one count of driving under a suspended license, and one count of failure to operate his vehicle within marked lanes. The latter offense, a minor misdemeanor, was the predicate offense to the involuntary manslaughter counts. Westfall timely appealed his conviction, contending that a conviction for involuntary manslaughter pursuant to R.C. 2903.04(B) cannot be predicated upon a minor misdemeanor. The Ninth District Court of Appeals affirmed his conviction. State v. Westfall (July 31, 1991), Summit App. No. 14930, unreported, 1991 WL 149573. Westfall appealed that decision to this court and jurisdiction was denied. State v. Westfall (1991), 62 Ohio St.3d 1475, 581 N.E.2d 1097.
Subsequent to our decision denying jurisdiction in Westfall, the Court of Appeals for Miami County certified the identical issue for review by this court, that is, whether pursuant to R.C. 2903.04(B) a minor misdemeanor can be the predicate offense to a charge of involuntary manslaughter. This court, in affirming the court of appeals, held at the syllabus:
“A minor misdemeanor may not serve as the underlying predicate offense for purposes of the involuntary manslaughter statute, R.C. 2903.04(B).” State v. Collins (1993), 67 Ohio St.3d 115, 616 N.E.2d 224.1
*95After Collins was announced, Westfall filed a petition for postconviction relief, which was granted by the trial court. The state appealed that decision to the court of appeals. The Ninth District Court of Appeals, in State v. Westfall (Sept. 28, 1994), Summit App. No. 16663, unreported, 1994 WL 527883, reversed the trial court, relying upon State v. Perry (1967), 10 Ohio St.2d 175, 39 O.O.2d 189, 226 N.E.2d 104, paragraph nine of the syllabus:
“Under the doctrine of res judicata, a final judgment of conviction bars a convicted defendant who was represented by counsel from raising and litigating in any proceeding except an appeal from that judgment, any defense or any claimed lack of due process that was raised or could have been raised by the defendant at the trial, which resulted in that judgment of conviction, or on an appeal from that judgment.” (Emphasis sic.)
This court, in State v. Westfall (1995), 71 Ohio St.3d 565, 645 N.E.2d 730, allowed the discretionary appeal, summarily reversed the judgment of the court of appeals, and reinstated the judgment of the trial court on authority of State v. Collins.
In the case sub judice, the appellee filed a direct appeal, urging reversal of his involuntary manslaughter conviction, arguing that the trial court erred in allowing a minor misdemeanor to support a conviction of involuntary manslaughter. The court of appeals affirmed his conviction. This court denied jurisdiction. The appellee in this case fully litigated that issue. He cannot now come before this court and relitigate it simply because of a subsequent decision of this court. There is no merit to appellee’s claim that res judicata has no application where there is a change in the law due to a judicial decision of this court. Res judicata is applicable in all postconviction relief proceedings. Our holding today underscores the importance of finality of judgments of conviction. “ ‘[Pjublic policy dictates that there be an end of litigation; that those who have contested an issue shall be bound by the result of the contest, and that matters once tried shall be considered forever settled as between the parties.’ [Citation omitted.] We have stressed that ‘[the] doctrine of res judicata is not a mere matter of practice or procedure inherited from a more technical time than ours. It is a rule of fundamental and substantial justice, “of public policy and of private peace,” which should be cordially regarded and enforced by the courts. * * *’ [Citation omitted.]” Federated Dept. Stores, Inc. v. Moitie (1981), 452 U.S. 394, 401, 101 S.Ct. 2424, 2429, 69 L.Ed.2d 103, 110-111.
*96We, therefore, reaffirm our holding in Perry that a convicted defendant is precluded under the doctrine of res judicata from raising and litigating in any proceeding, except an appeal from that judgment, any defense or any claimed lack of due process that was raised or could have been raised by the defendant at the trial which resulted in that judgment of conviction or on appeal from that judgment. We approve of and follow paragraph nine of the syllabus of State v. Perry, supra. To the extent that State v. Westfall, supra, 71 Ohio St.3d 565, 645 N.E.2d 730, implies that Perry is no longer good law, we disapprove of that result.
The judgment of the court of appeals is reversed.

Judgment reversed.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer, Young and Stratton, JJ., concur.
John C. Young, J., of the Tenth Appellate District, sitting for Cook, J.

. After this court decided Collins, the Ohio General Assembly, effective September 29, 1994, amended R.C. 2903.04(B) to read as follows:
*95“No person shall cause the death of another as a proximate result of the offender’s committing or attempting to commit a misdemeanor of the first, second, third, or fourth degree or a minor misdemeanor.” (145 Ohio Laws, Part III, 5117.)